Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application claims benefit of foreign applications EP19212134, filed November 28, 2019, and EP20200103.8, filed October 5, 2020.  Claims 1-17 are pending in this application and examined on the merits herein.  

Claims 10-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  For the purpose of this action these claims are treated as if they depend in the alternate from the independent claims which they refer to, namely claims 1-7. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8-17 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  Specifically a claim directed to a use of a product for a particular purpose, without defining specific process steps to be carried out, created uncertainty as to what statutory category the invention belongs to.  For the purpose of the present action, this claim will be examined as if it were directed to a method comprising administering an SGLT-2 inhibitor to a non-human mammal undergoing drying-off. (i.e. cessation of milk production)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any process steps whatsoever.  The claim simply refers to use of a SGLT-2 inhibitor without describing how the SGLT-2 inhibitor is actually used.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims repeatedly refer to a non-human mammal, and the claim also recite the further limitation “preferably ruminant,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore it is unclear whether the subject of the claimed process includes non-ruminant mammals, rendering the claims indefinite.  Dependent claim 11 also describes the animal as “bovine, canine, caprine, equine, feline, lagomorph, ovine, porcine, or rodent,” but then further describes several more preferable lists of individual species.  Dependent claims 13 and 15 additionally describe a broad dosage range of 0.01-5 mg/kg body weight followed by several more preferred ranges of decreasing scope.  Claim 14 claims administering the SGLT-2 inhibitor between one and six times daily, but also states preferably administering it once or twice.  Claim 17 describes a listing of several possible feed supplements, but then describes narrower more preferred recitations of feed supplements.
Regarding claims 15 and 16, the phrases “preferably” and "such as" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford et al. (Reference included with PTO-892)
Independent claims 1-4 claim methods comprising administering a SGLT-2 inhibitor to a non-human mammal, so as to facilitate drying off (cessation of milk production) and reduce milk accumulation.  Dependent claim 8 requires that the SGLT-2 inhibitor be administered in an amount that does not produce any harmful effect.  Claim 11 specifies the particular species of the mammal, including cows.  Claim 12 specifies the route of administration.  Claims 13 and 14 specify the dosage and frequency of administration.  Claim 16 requires that the animal additionally receive a feed supplement.
Bradford et al. discloses a method wherein Holstein cows in the late lactation period were subcutaneously administered 4g/day of phlorizin, an inhibitor of both SGLT-1 and SGLT-2, every six hours for seven days. (p. 2207 left column, “Design and Treatments”) This dosing regimen falls within the limits of present claims 12 and 14.  Additionally, according to the article “The Holstein Dairy Cow” (sites.udel.edu/canr-animalscience/2016/04/07/the-holstein-dairy-cow/ included with PTO-892) a mature Holstein cow weighs about 1500 pounds, which is equivalent to about 680kg.  Therefore a 4g/day dosage of phlorizin is about 5.9 mg/kg, falling within the scope of present claim 13.  The animals further received a diet including a feed supplement. (p. 2207 table 1) Furthermore according to table 2 on p. 2208 of Bradford et al., phlorizin treatment decreased milk yield.  Therefore since these cows were in the period of late lactation, administering the phlorizin is reasonably considered to fall within the scope of facilitating drying-off, reducing milk production, and reducing milk accumulation recited in present claims 1-4.
Therefore the disclosure of Bradford et al. anticipates the claimed invention.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/20/2022